Civil action, to recover damages for an alleged negligent injury to plaintiff's tobacco.
From a verdict and judgment in favor of plaintiff, defendant appeals, assigning errors.
Upon controverted issues of fact, the jury has determined the case in favor of plaintiff. A careful perusal of the record convinces us that the case has been tried substantially in agreement with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. There is nothing on the record which entitles the defendant to a new trial. The verdict and judgment will be upheld.
No error. *Page 857